DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2022 was filed after the mailing date of the Notice of Allowance on 10/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-3, 5-7, 13-15, 17-19, and 21-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 Amended claims 1 and 5 over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: receiving, from a user equipment (UE), a packet data network connection request that comprises a fixed part of an Internet protocol (IP) header; establishing an IP header replacement mapping according to the fixed part of the IP header, wherein the IP header replacement mapping is a correspondence between the fixed part of the IP header and an index; and sending a first data packet to the UE, wherein the fixed part of the IP header is substituted with the index in the first data packet.
Amended claims 13 and 17 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: receiving, by a mobility management entity, a packet data network connection request from a user equipment (UE), wherein the packet data network connection request comprises a fixed part of an Internet protocol (IP) header; forwarding, by the mobility management entity, the packet data network connection request to a packet data network gateway.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 10,051,090 to Bellessort et al. discloses updates the local indexing table by associating, within that local indexing table, at least one literally-encoded header with a new index or a delta-encoded header with a new index or in replacement of the already-indexed header used as a reference for the delta encoding.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RASHEED GIDADO/Primary Examiner, Art Unit 2464